Mr. Justice Craig delivered the opinion of the court: Upon request of the plaintiff the court gave to the jury two instructions, both of which are claimed to be erroneous. Numerous objections have been urged against plaintiff’s first instruction, but we have not the time, nor would it serve any useful purpose, to follow counsel in his extended argument in reference to the instruction. We do not regard the instruction as entirely free from criticism, but we do not think that it contains anything calculated to mislead the jury. In the first part of the instruction the jury were directed that if they believed, from the evidence, that the defendant was guilty of negligence as charged in the declaration, and the plaintiff, while in the exercise of due care and caution for his own safety, sustained, by reason of such negligence, the injuries charged in the declaration, or any of them, then the jury might assess damages against defendant. One of the charges in the declaration was, that the train of cars was improperly manned, and it is said, as there was no evidence of that fact before the jury the instruction was erroneous in referring that question to the jury for their consideration. Upon an examination of the evidence it will be found that there was evidence of negligence in manning and lighting the train. Moreover, defendant cannot complain of the error, if error it was, because it caused a similar instruction to be given. In defendant’s fourth instruction the jury were informed that “plaintiff is limited and confined to the charges of negligence alleged in his declaration, and that unless the jury believe, from the evidence, that the defendant is guilty of negligence as alleged by the plaintiff in his declaration, then the verdict of the jury should be for the defendant in this case.” The rule is well settled that a defendant cannot complain of an instruction given for the plaintiff when he himself asks and procures to be given one of the same character. Chicago and Alton Railroad Co. v. Sanders, 154 Ill. 531. But it is said, that under clause 7 of the first instruction the plaintiff was not only allowed to recover for loss of time and employment which it was reasonably certain he would suffer, but also to recover for loss of time and employment he was reasonably likely to suffer. In a case of this character it may be laid down as a general rule that the alleged permanent disability, in order to be a ground for damages, must be one that is reasonably certain to result from the injury complained of. (Hutchinson on Carriers, (2d ed.) 805, 806; 2 Shearman & Redfield on Negligence, sec. 743; Hardy v. Milwaukee Street Railway Co. 61 N. W. Rep. 772; Sweet v. Railway Co. 61 Wis. 536.) But upon an inspection of the instruction it will be found that the rule indicated was not infringed upon or violated. The seventh clause of the instruction reads as follows: “If the jury believe, from the evidence, that any portion or portions, feature or features, of the plaintiff’s maladies resulting from the injury aforesaid is or are permanent, the jury may consider such permanent malady or maladies, and such detriment as they may believe, from the evidence, naturally, probably and reasonably may result therefrom to the plaintiff in his person and health and ability to labor, and having considered these elements, fix the plaintiff’s damages at such sum as the jury may believe, from the evidence, is necessary to adequately, fairly and justly compensate the plaintiff for the loss which the jury believe, from the evidence, is the direct, natural, probable and proximate result or consequence of the injury aforesaid; but the jury, in the assessment of damages, must take into consideration only such elements of claimed damages or injuries as they believe are established by the evidence in the case.” If the last part of the above clause had been omitted there might be ground for complaint. But the concluding direction is so clear and emphatic that the jury should not consider any element of damage unless such damages were established by the evidence, we do not think the jury could have been misled. The second instruction complained of was as follows: “The court instructs the jury that the plaintiff had a right to rely upon the defendant and its servants performing their duty with due care and caution, and was not obliged to investigate or inspect any part of the defendant’s property, except such .as pertained to or v^as connected with his own employment by the defendant.” Appellee was employed by appellant in the capacity of tower-man. His business was to lower and raise gates by machinery. His duty required him to look and observe the approach of all trains toward the crossing and of all passengers on the highway, and by a proper operation of the gates protect the traveling public on the highway and the different trains on the railroad tracks. But he had nothing to do with keeping the tracks of the railroad in order,- nor did he have any means of knowing whether the tracks were in proper condition or not. His business was entirely distinct from the business of those who had charge of the railroad tracks. If the tower-house, or the machinery connected therewith, where the plaintiff was employed to work, was out of repair and unsafe, it would have been the duty of the plaintiff to inspect the appliance and report the defects to the railroad company; and if, after notice of the defects, he had failed to report them and had been injured by the use of the defective machinery, he could not recover. But here the plaintiff had nothing to do with the railroad tracks or their condition as to safety in running trains over them. His duties did not require him to examine the tracks to ascertain whether they were kept in proper condition so that trains could pass over them without running off or being thrown off. He had the right to presume, as declared in the instruction, that the railroad company would furnish safe tracks and keep them in a safe condition so that trains would not be thrown off. We think the principle announced in the instruction was correct. ■The court refused several instructions asked by the defendant, but upon looking into the record it will be found that the jury were fully instructed upon all questions of law involved in the case. The court.gave fifteen instructions on behalf of the defendant, twelve as asked and three others with slight modification. So far, therefore, as questions of law were involved the jury were fully and fairly instructed. The judgment of the Appellate Court will be affirmed. Judgment affirmed.